Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 2, 2015
(“Effective Date”) by and between Joe’s Jeans Inc., a Delaware corporation (the
“Company”), and Hamish Sandhu (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires that Executive continue to serve as the Chief
Financial Officer of the Company in order to assure continuity of management of
the Company, and Executive desires to be so employed, on the terms and
conditions as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

AGREEMENT

 

SECTION 1.         EMPLOYMENT

 

1.1          Term of Employment.  The Company agrees to employ Executive, and
Executive agrees to remain an employee of the Company, for one (1) year from the
Effective Date of this Agreement and the employment shall be automatically
renewed for additional one (1) year periods unless Company or Executive gives
the other notice of non-renewal 90 days’ in advance of the end of the term.  The
period (including any automatic renewal terms) during which Executive is
employed by the Company pursuant to this Agreement is herein referred to as the
“Term”.

 

1.2          Title and Duties.

 

(a)           During the Term, Executive shall be employed as the Chief
Financial Officer of the Company.  He shall perform such reasonable executive
and managerial responsibilities and duties consistent with the title and
position of Chief Financial Officer as may be assigned to him from time to time
by the Company.  In this capacity, Executive shall report to the Chief Executive
Officer, or equivalent position.  Executive shall diligently devote his business
skill, time and effort to his employment hereunder and shall not serve as an
employee, director or consultant of any other entity without the consent of the
Chief Executive Officer.

 

(b)           During the Term, Executive shall further serve as Treasurer or
other similar financial officer position of the Company’s subsidiaries without
additional compensation.  In the event that Executive is not an employee of the
Company, then Section 3.2 shall apply.

 

1.3          Location.  Executive shall be based in Commerce, California,
subject to travel as required in the performance of duties hereunder.

 

1.4          Vacation.  Executive shall be allowed three (3) weeks of vacation
with pay and leaves of absence with pay on the same basis as other senior
executive employees of the Company.

 

--------------------------------------------------------------------------------


 

SECTION 2.         COMPENSATION

 

2.1          Salary; Other Payments.  The Company shall pay Executive during the
Term an annual base salary of $325,000 payable in accordance with the Company’s
normal payroll practices, and Executive and Company agree that such salary shall
be reviewed by the Compensation Committee of the Board at least annually,
beginning with a review on or around the first anniversary of the Effective
Date; provided, however, that Executive’s Base Salary shall not be decreased at
any time during the Term of Employment.  (Executive’s annual salary, as set
forth above or as it may be increased from time to time as set forth herein,
shall be referred to hereinafter as “Base Salary”).

 

2.2          Benefits.  During the Term, Executive shall be entitled to
participate in any life, health and long-term disability insurance programs,
pension and retirement programs, and other fringe benefit programs made
available to senior executive employees of the Company from time to time
(subject, in the case of life, health and long-term disability insurance
programs, to his qualifying under the terms of the insurance coverage), at a
level commensurate with his position.  For avoidance of doubt, the Company shall
pay 100% of the premiums for Executive and his family for health insurance
programs and for Executive for life and long-term disability insurance programs.

 

2.3          Annual Bonus Opportunity.  During each fiscal year during the Term,
Executive shall be eligible to receive an annual discretionary cash bonus
(“Bonus”), and equity bonus (“Equity Bonus”) under the Company’s Amended and
Restated 2004 Stock Incentive Plan (or such successor plan as may exist from
time to time (the “Plan”), to be based on performance criteria established by
the Compensation Committee of the Board and communicated to Executive within 90
days following the beginning of such fiscal year; provided that, with respect to
the 2015 fiscal year, the performance criteria to earn a Bonus or Equity Bonus
will be based on the achievement of the budgeted EBITDA (as defined in the
budget provided to the Lenders on or about February 11, 2015 as required to be
provided pursuant to the term loan credit agreement dated September 30, 2013 by
and among Joe’s Jeans Subsidiary, Inc., Hudson Clothing, LLC, Joe’s Jeans Inc.,
Joe’s Jeans Retail Subsidiary, Inc., Innovo West Sales, Inc., HC Acquisition
Holdings, Inc., Hudson Clothing Holdings, Inc., the lenders party thereto and
Garrison Loan Agency Services LLC (the “Term Loan Agreement”) on a consolidated
basis (except that any divestiture of an operating subsidiary or segment or its
assets prior to the end of the 2015 fiscal year shall be eliminated from the
calculation of budgeted EBITDA) as presented.  The amount of such Bonus and/or
Equity Bonus (each of which shall not be less than ten percent (10%) of
Executive’s Base Salary) and whether the performance criteria have been achieved
shall be determined by the Compensation Committee of the Board of Directors (the
“Committee”), in its sole discretion, at the end of the applicable fiscal
year.   Any Bonus shall be paid within sixty days following the end of the
applicable fiscal year and following the date that the Committee certifies the
achievement of the performance criteria and the amount of the Bonus; provided
that Executive is still then employed on the date the Committee certifies the
achievement of the performance criteria.  Any Equity Bonus shall be granted in
the form (e.g., stock options, stock, stock units and/or any combination
thereof) and subject to terms and conditions as determined by the Committee in
its sole discretion within sixty days following the end of the applicable fiscal
year and following the date that the Committee certifies the achievement of the
performance criteria and the amount and form of the Equity Bonus; provided that
Executive is still then employed on the date the Committee certifies the
achievement of the performance criteria.  If the Plan does not have sufficient
share reserves to make an Equity Grant, the Committee may elect to pay the
Equity Grant in cash or other property in its discretion.

 

2

--------------------------------------------------------------------------------


 

2.4          Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him in the
performance of his duties for the Company, including, but not limited to,
reasonable entertainment expenses, travel and lodging expenses, in accordance
with the policies and procedures adopted by the Company from time to time for
executive officers of the Company.  Executive shall furnish appropriate
documentation of such expenses, including documentation required by the Internal
Revenue Service.

 

SECTION 3.         TERMINATION OF EMPLOYMENT

 

3.1          Rights of Executive Upon Termination.  In the event that
Executive’s employment is terminated for any reason, the Company shall have no
further obligation to Executive under this Agreement except for payment or
provision to Executive of (u) his accrued, but unpaid Base Salary (as of
termination) through the date of termination, (v) any accrued but unused
vacation (if and to the extent consistent with the Company’s policies), (w) any
unreimbursed expenses, (x) any Bonus that has been earned by Executive for any
fiscal year ending prior to the effective date of such termination but not yet
paid, (y) any rights under any benefit or equity plan, and (z) any ongoing
rights to indemnification and directors and officers liability insurance
(collectively, the “Required Payments”).

 

(a)           In the event that Executive’s employment is terminated by the
Company without Cause or this Agreement is not renewed by the Company as
provided in Section 1.1, in addition to the obligations of the Company to make
the Required Payments, the Company shall also: (i) make a severance payment to
Executive equal to the Base Salary (as of termination) (payable in equal
installments in accordance with normal payroll procedures after termination and
beginning on the first business day of the following pay period after which
termination occurs) and (ii) pay to Executive any Bonus that has been earned by
Executive for the period in which termination occurred, prorated for the partial
period.  For purposes of the foregoing, “Cause” shall mean:  (i) conviction of
an offense involving an act of dishonesty, fraud or any other act of moral
turpitude under the provisions of any Federal, State or local laws or
ordinances; (ii) willful failure to perform, or gross negligence in performing,
Executive’s duties owed to the Company, after fifteen (15) days following
written notice delivered to Executive by the Board, which notice specifies such
failure or negligence; (iii) willful and knowing violation of any rules or
regulations of any governmental or regulatory body that is materially injurious
to the financial condition of the Company; (iv) conviction of or plea of guilty
or nolo contendere to a felony; (v) material breach of the terms of this
Agreement by Executive, which, if curabale, is not cured within thirty (30) days
following written notice thereof from the Company; (vi) any breach by Executive
of Executive’s fiduciary duty of care or duty of loyalty to the Company or
(vii) commission of an act of dishonesty, fraud or misrepresentation which
results in material harm to the Company or its business;

 

3

--------------------------------------------------------------------------------


 

(b)           In the event that Executive voluntarily terminates his employment
for Good Reason, in addition to the obligations of the Company to make the
Required Payments, the Company shall also: (i) make a severance payment to
Executive equal to the Base Salary (as of termination) (payable in equal
installments in accordance with normal payroll procedures after termination and
beginning on the first business day of the following pay period after which
termination occurs) and (ii) pay to Executive any Bonus that has been earned by
Executive for the period in which termination occurred, prorated for the partial
period.  For purposes of the foregoing, “Good Reason” shall mean:  the
occurrence of any of the following events, provided that the Executive gives
written notice of his intent to resign pursuant to such event within ninety (90)
days following the initial occurrence and provided that such event is not fully
corrected within thirty (30) days following written notification by Executive to
the Company that he intends to terminate his employment hereunder for one of the
reasons set forth below: (i) a material adverse alteration in the nature or
status of Executive’s responsibilities; provided, however, Executive shall not
be entitled to terminate pursuant to this clause in the event Executive is still
serving as the chief financial officer of a corporate division with a
substantially similar title and whose operations are substantially similar to
the Company’s operations immediately prior to Executive’s decision to terminate
employment; (ii) a requirement that he relocate his primary place of employment
to a location that is more than 10 miles outside of Los Angeles County,
California (or such later place of employment as to which he agrees in writing
to relocate); (iii) a material breach by the Company of its obligations under 
this Agreement, or (iv) a reduction in Executive’s then current Base Salary;
provided, however Executive may terminate this Agreement for Good Reason only
within the period of ninety (90) days following the occurrence of the event
which results in the right of termination hereunder; provided further
(i) Executive provides written notice to the Company of the occurrence of such
event within ninety (90) days of Executive first becoming aware of its
occurrence and (ii) the Company fails to fully cure the circumstances
constituting Good Reason (provided such circumstances are capable of cure) prior
to the date of termination, which date will be at least thirty (30) days
following the date of such notice.

 

3.2          Medical Benefits.  In the event Executive’s employment is
terminated (whether by the Company or by Executive) without Cause, with Good
Reason or by death or disability, the Executive and his spouse and dependents
shall be entitled to continue to be covered by the Company’s group medical plan
hereof as provided under COBRA continuation requirements (if applicable) and the
Company will pay the premiums (but only to the extent such premiums exceed the
applicable active employee rates) for such coverage for the shorter of the first
twelve (12) months of such coverage or his period of COBRA eligibility
(whichever is shorter). If the payment or reimbursement of COBRA premiums
provided hereunder could result in excise taxes to the Company or its affiliates
under Section 4980D of the Code and/or adverse consequences under the Employee
Retirement Income Security Act of 1974, as amended, or applicable law, then
Executive agrees to negotiate in good faith an alternative arrangement in lieu
of payment or reimbursement hereunder that would avoid such consequences.

 

3.3          Resignation of Officer and Director Positions. If Executive’s
employment ends for any reason, Executive agrees that he will cease immediately
to hold any and all officer and/or director positions he then has with the
Company or any subsidiary, absent a contrary direction from the Board (which may
include either a request to continue such service or a direction to cease
serving upon notice without regard to whether his employment has ended). 
Executive hereby irrevocably appoints the Company to be his attorney to execute
any documents and do anything in his name to effect his ceasing to serve as a
director and officer of the Company and any subsidiary, should he fail to resign
following a request from the Company to do so.  A written notification signed by
a director or duly authorized officer of the Company that any instrument,
document or act falls within the authority conferred by this clause will be
conclusive evidence that it does so.

 

4

--------------------------------------------------------------------------------


 

3.4          Release. Upon the occurrence of an event described in Section 3.1
above, Executive will be eligible for severance benefits (which shall not
include the payment of any Required Payments, which shall not be conditioned
upon execution of a Settlement Agreement and Release of the Company Group (as
defined below hereunder)) only if Executive executes and delivers to the Company
a Settlement Agreement and Release of the Company Group (as defined below) in a
form prepared by the Company, which will include a general release of known and
unknown claims, a return of Company Property and a requirement to cooperate
regarding any future litigation, as set forth in Exhibit 1 attached hereto.

 

SECTION 4.         COVENANTS.

 

4.1          Restrictive Covenants.  Executive agrees to comply with the
covenants contained in this Section 4.

 

(a)           Exclusive Dealings.  Executive absolutely and unconditionally
covenants and agrees that for the period commencing on the Effective Date of
this Agreement, and continuing during his employment with the Company (the
“Restrictive Period”), Executive shall not, either directly or indirectly,
solely or jointly with any other person or persons, as an employee, consultant
or advisor, or as an individual proprietor, partner, stockholder, director,
officer, joint venturer, investor, lender or in any other capacity (whether or
not engaged in business for profit), engage or participate in (i) the business
of developing, manufacturing, selling, marketing, distributing and/or licensing
apparel, and (ii) any other business being conducted by the Company and its
subsidiaries (the “Company Group”) during the Term, other than through the
Company Group (“Restricted Business”).

 

(b)           Non-Competition.  During the Term, Executive shall not, directly
or indirectly, alone or as a an officer, director, employee, owner, partner,
joint venturer, member, manager, consultant, agent, independent contractor, or
Equity Interest holder of, or lender to, any Person or business, engage in,
compete with, or permit his name to be used by or in connection with the
Restricted Business.

 

(c)           Non-Solicitation.  Executive absolutely and unconditionally
covenants and agrees that during the Restrictive Period and for a period of
twelve (12) months thereafter, Executive will not (i) solicit any of the Company
Group’s employees to join a business competitive with the Company Group, or
(ii) induce or attempt to induce any Company Group employee to terminate his or
her employment for the purpose of becoming employed by Executive or a third
party.

 

5

--------------------------------------------------------------------------------


 

(d)           Use and Treatment of Confidential Information.  Executive agrees
not to disclose, divulge, publish, communicate, publicize, disseminate or
otherwise reveal, either directly or indirectly, any Confidential Information to
any person, natural or legal.  The term “Confidential Information” means all
information in any form relating to the past, present or future business
affairs, including without limitation, research, development or business plans,
operations or systems, of the Company Group or a person not a party to this
Agreement whose information any member of the Company Group has in its
possession under obligations of confidentiality, which is disclosed by any
member of the Company Group to Executive or which is produced or developed while
Executive is an owner of, employee or director of any member of the Company
Group.  The term “Confidential Information” shall not include any information
of  the Company Group which (i) becomes publicly known through no wrongful act
of Executive, (ii) is received from a person not a party to this Agreement who
is free to disclose it to Executive, or (iii) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, subpoena or court order but only to the extent of such requirement,
provided that before making such disclosure Executive shall give the Company
Group an adequate opportunity to interpose an objection or take action to assure
confidential handling of such information.

 

(e)           Ownership and Return of Confidential Information.  All
Confidential Information disclosed to or obtained by Executive in tangible form
(including, without limitation, information incorporated in computer software or
held in electronic storage media) shall be and remain the property of the
Company Group.  All Confidential Information possessed by Executive at the time
he ceases employment with the Company Group shall be returned to the Company at
such time.  Upon the return of Confidential Information, it shall not thereafter
be retained in any form, in whole or in part, by Executive.

 

(f)            Work Product Assignment.  Executive agrees that any work product,
intellectual property, developments, processes, inventions, ideas and
discoveries, and works of authorship developed, designed, discovered, improved,
authored, derived, invented or acquired by Executive during the period of his
employment by the Company made, conceived or completed by Executive during the
term of Executive’s service, solely or jointly with others, which are made with
the Company Group’s equipment, supplies, facilities or Confidential Information,
or which are related at the time of conception or reduction to purpose of the
Invention to the business of any member of the Company Group or the Company
Group’s actual or demonstrably anticipated research and development, or which
result from any work performed by Executive for the Company Group, shall be the
sole and exclusive property of the Company Group, and all trade secrets,
Confidential Information, copyrightable works, works of authorship, and all
patents, registrations or applications related thereto, all other intellectual
property or proprietary information and all similar or related information
(whether or not patentable and copyrightable and whether or not reduced to
tangible form or practice) which are related to the business, research and
development, or existing or future products or services of the Company Group and
which are conceived, developed or made by Executive during Executive’s
employment with the Company (collectively, “Work Product”) shall be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C. §101 et seq.,
as amended) and owned exclusively by the Company Group.  To the extent that any
Work Product is not deemed to be a “work made for hire” under applicable law,
and all right, title and interest in and to such Work Product have not
automatically vested in the Company Group, Executive hereby (i) irrevocably
assigns, transfers and conveys, and shall assign transfer and convey, to the
fullest extent permitted by applicable law, all right, title and interest in and
to the Work Product on a worldwide basis to the Company Group (or such other
person or entity as the Company Group shall designate), without further
consideration, and (ii) waives all moral rights in or to all Work

 

6

--------------------------------------------------------------------------------


 

Product, and to the extent such rights may not be waived, agrees not to assert
such rights against  the Company  or its respective licensees, successors, or
assigns.  In order to permit the Company Group to claim rights to which it may
be entitled, Executive agrees to promptly disclose to the Company Group in
confidence all Work Product which the Executive makes arising out of the
Executive’s employment with the Company Group.  Executive shall assist the
Company Group, at no cost to Executive, in obtaining patents on all Work Product
patentable by the Company Group in the United States and in all foreign
countries, and shall execute all documents and do all things necessary, at no
cost to Executive, to obtain letters patent, to vest the Company Group with full
and extensive title thereto, and to protect the same against infringement by
others.

 

(g)           Remedies upon Breach.  The parties acknowledge that Confidential
Information and the other protections afforded to the Company Group by this
Agreement are valuable and unique and that any breach of any of the covenants
contained in this Section 4.1 will result in irreparable and substantial injury
to the Company Group for which it will not have an adequate remedy at law.  In
the event of a breach or threatened breach of any of the covenants contained in
this Section 4.1, any member of the Company Group shall be entitled to obtain
from any court having jurisdiction, with respect to the Employee, temporary,
preliminary and permanent injunctive relief prohibiting any such breach, as well
reimbursement for all reasonable costs, including attorneys’ fees, incurred in
enjoining any such breach.  Any such relief shall be in addition to and not in
lieu of any appropriate relief in the way of monetary damages and equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company  may be entitled.  Executive does hereby waive
any requirement for the Company Group to post a bond for any injunction.  If,
however, a court nevertheless requires a bond to be posted, Executive agrees
that such bond shall be in a nominal amount.

 

(h)           Further Covenants.  Nothing in this Section 4.1 shall limit
Executive’s right, after the Restricted Period, to own, manage, operate,
control, participate in, or otherwise carry on, directly or indirectly (whether
as owner, lender, director, officer, employee, principal, agent, independent
contractor or otherwise) a business that competes with the Company Group’s
business, and general advertising not directed at the Company Group’s employees
or customers shall not be deemed to violate this Section 4.  Executive further
agrees that, during the Restricted Period, he will not, directly or indirectly,
knowingly assist or encourage any other person in carrying out, directly or
indirectly, any activity that would be prohibited by the above provisions of
this Section 4 if such activity were carried out by Executive, either directly
or indirectly, and Executive agrees that he will not, directly or indirectly,
knowingly induce any employee of the Company Group to carry out, directly or
indirectly, any such activity.

 

4.2          Non-Disparagement.  During the Term, and thereafter, each party to
this Agreement agrees not to defame, disparage or criticize any other party, its
reputation, its business plan, procedures, products, services, development,
finances, financial condition, capabilities or other aspect of its business, or
any of its shareholders in any medium (whether oral, written, electronic or
otherwise, whether currently existing or hereafter created), to any person or
entity, without limitation in time.  Notwithstanding the foregoing sentence, the
parties may confer in confidence with their respective advisors and make
truthful statements as required by law, and may enforce their rights hereunder
and under the Settlement Agreement and Release of the Company Group (including
in respect of Executive’s right to the Required Payments and any severance
benefits).  This Section 4.2 shall survive any termination of Executive’s
employment and any termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

4.3          No Other Severance Benefits.  Except as specifically set forth in
this Agreement, Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Company, including, without
limitation, benefits otherwise payable under any of the Company’s regular
severance policies, in the event his employment hereunder ends for any reason
and, except with respect to obligations of the Company expressly provided for
herein, Executive unconditionally releases the Company and its subsidiaries and
affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance or termination arrangements of the Company or
any of its subsidiaries or affiliates.

 

4.4          Parachute Treatment.  The Company will make the payments under or
referenced by this Agreement without regard to whether the deductibility of such
payments (or any other payments or benefits) would be limited or precluded by
Section 280G of the Code and without regard to whether such payments would
subject Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the reduction or
elimination of any payment and/or other benefit (including any vesting of equity
compensation) under this Agreement or otherwise in connection with a covered
Change In Control, then the amounts payable will be reduced or eliminated as
follows: (a) first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of the options) and (b) second, by reducing or
eliminating the vesting of the equity that occurs as a result of an event
covered by Section 280G of the Code, to the extent necessary to maximize the
Total After-Tax Payments.  The Company’s independent, certified public
accounting firm will determine whether and to what extent payments or vesting
under this Agreement are required to be reduced in accordance with the preceding
sentence. If there is an underpayment or overpayment under this Agreement (as
determined after the application of this paragraph), the amount of such
underpayment or overpayment will be immediately paid to Executive or refunded by
Executive, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.  For purposes of this Agreement,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code).

 

SECTION 5.   GENERAL PROVISIONS

 

5.1          Entire Agreement.  This Agreement and the certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the Parties in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to Executive’s employment, including all prior employment agreements between
Executive and the Company.

 

8

--------------------------------------------------------------------------------


 

5.2          Notice.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon the earliest of
(a) personal delivery, (b) actual receipt or (c) the third full day following
deposit in the United States mail or overnight service with postage prepaid,
addressed to the Company Group, c/o Joe’s Jeans, Inc., 2340 South Eastern
Avenue, Commerce, CA 90040, to the attention of the Chief Executive Officer with
a copy to the Secretary, or, if to Executive, to such home or other address as
Executive has most recently provided in writing to the Company.

 

5.3          Assignment; Binding Effect.  Neither Executive nor the Company may
assign this Agreement without the prior written consent of the other party,
except that the Company may assign this Agreement to any affiliate thereof, or
to any subsequent purchaser of the Company or all or substantially all of the
assets of the Company, or by operation of law and who expressly agrees to fully
assume all of the Company’s obligations hereunder.  This Agreement shall be
binding upon the heirs, executors, and administrators of Executive and on any
successors or assigns of the Company.

 

5.4          Choice of Law:  Consent to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED IN ACCORDANCE WITH AND ENFORCED UNDER THE LAWS OF THE
STATE OF CALIFORNIA.  ALL SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE BROUGHT IN A STATE OR FEDERAL COURT LOCATED
IN THE CITY OF LOS ANGELES, STATE OF CALIFORNIA, WHICH COURTS SHALL BE THE
EXCLUSIVE FORUM FOR ALL SUCH SUITS, ACTIONS OR PROCEEDINGS.  EXECUTIVE AND THE
COMPANY HEREBY WAIVE ANY OBJECTION WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE IN ANY SUCH COURT OR ANY SUCH SUIT, ACTION OR PROCEEDING. 
EXECUTIVE AND THE COMPANY HEREBY IRREVOCABLY CONSENT AND SUBMIT THEMSELVES TO
THE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA FOR THE PURPOSES OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

5.5          Amendment; Waiver.  No modification, amendment or termination of
this Agreement shall be valid unless made in writing and signed by the parties
hereto, and approved by the Board (but not including Executive if a member of
the Board).  Any waiver by any party of any violation of, breach of or default
under any provision of this Agreement, by the other party shall not be construed
as, or constitute, a continuing waiver of such provision, or waiver of any other
violation of breach of or default under any other provision of this Agreement.

 

5.6          Withholding of Taxes.  The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or government regulation or ruling.

 

5.7          Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a Governmental Body, arbitrator or mediator not
to be enforceable in accordance with its terms, the parties hereto agree that
the Governmental Body, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

9

--------------------------------------------------------------------------------


 

5.8          Survival of Certain Obligations.  The obligations of the Company
and Executive set forth in this Agreement which by their terms extend beyond or
survive the termination of the Term shall not be affected or diminished in any
way by the termination of the Term.

 

5.9          Headings.  The headings in this Agreement are intended solely for
convenience and shall be disregarded in interpreting it.

 

5.10        Third Parties.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person or entity
other than the Company and Executive any rights or remedies under, or by reason
of, this Agreement.

 

5.11        Counterparts.  This Agreement may be executed in counterparts, and
all of such counterparts (including facsimile or PDF), when separate
counterparts have been executed by the parties hereto, shall be deemed to be one
and the same agreement.  This Agreement shall only become effective as of the
Effective Date.

 

5.12        Section 409A.  The parties intend that the payments and benefits
provided for in this Agreement to either be exempt from Section 409A of the
Internal Revenue Code, as amended (the “Code”) or be provided in a manner that
complies with Section 409A of the Code.  Notwithstanding anything contained
herein to the contrary, all payments and benefits which are payable upon a
termination of employment hereunder shall be paid or provided only upon those
terminations of employment that constitute a ‘separation from service’ from the
Company within the meaning of Section 409A of the Code (determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)). Each
payment or series of payments under this Agreement or otherwise shall be treated
as a separate payment for purposes of Section 409A of the Code.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code.  To
the extent that any reimbursements pursuant to this Agreement or otherwise are
taxable to Executive, any reimbursement payment due to Executive shall be paid
to Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred; provided, that,
Executive has provided the Company written documentation of such expenses in a
timely fashion and such expenses otherwise satisfy the Company’ expense
reimbursement policies.  Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year.  Notwithstanding any provision in this Agreement to the contrary, if on
the date of his termination from employment with the Company Executive is deemed
to be a “specified employee” within the meaning of Code Section 409A and the
Final Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than

 

10

--------------------------------------------------------------------------------


 

death, and (ii) the date of Executive’s death, and any remaining payments and
benefits shall be paid or provided in accordance with the normal payment dates
specified for such payment or benefit.  Notwithstanding any of the foregoing to
the contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Code Section 409A, and none of the
foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of Code
Section 409A.

 

5.13        Cooperation.  Without limitation to any other provision herein set
forth herein, during and after Executive’s employment, Executive shall
reasonably cooperate with the Company  in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while Executive was employed by the Company; provided, however, that
such cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation. 
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being reasonably available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after Executive’s employment,
Executive also shall reasonably cooperate with the Company in connection with
any investigation or review of any federal, state or local regulatory authority
as any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company.  The Company shall
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Section 5.13, including, but not limited to, reasonable
attorneys’ fees and costs, provided that Executive shall not incur costs and
expenses in excess of $1,000 in the aggregate without the prior written consent
of the Company.

 

5.14        Indemnification.  Executive shall be indemnified to the fullest
extent permitted by law with regard to actions or inactions taken as an officer
or director of the Company or any affiliate or as a fiduciary of any benefit
plan.  Executive shall be covered by directors and officers liability insurance
with regard to the foregoing to the highest extent of any other officer or
director both during his service to the Company and thereafter while any
liability may exist.

 

5.15        Effectiveness. This Agreement shall only become effective as of the
date first written above.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first written above.

 

 

JOE’S JEANS INC.

 

 

 

 

 

By:

/s/ Kelly Hoffman

 

Name: Kelly Hoffman

 

Title: Chairman, Compensation and Stock Option Committee

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Hamish Sandhu

 

Hamish Sandhu

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (this “Release”) is entered into effective as of
                      , 201  , (the “Effective Date”) by and among Joe’s Jeans
Inc. (the “Company”), and Hamish Sandhu (“Executive”), with reference to the
following facts:

 

RECITALS

 

A.            The parties entered into an Employment Agreement, dated with an
effective date as of July 2, 2015 (the “Employment Agreement”), pursuant to
which the parties agreed that upon the occurrence of certain conditions,
Executive would become eligible for certain termination payments (as provided
for in Section 3.2 of the Employment Agreement) in exchange for Executive’s
release of the Company from all claims which Executive may have against the
Company as of the termination date.  Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them in the Employment
Agreement.  Executive acknowledges that the consideration recited in this
Release is in addition to anything to which Executive may otherwise be entitled.

 

B.            The parties desire to dispose of, fully and completely, all
claims, which Executive may have against the Company, in the manner set forth in
this Release.

 

AGREEMENT

 

1.             Executive waives and releases the Company and its affiliates,
subsidiaries, partners, officers, directors, shareholders, agents, employees,
attorneys, successors, assigns, affiliates, related organizations and related
employee benefit plans (collectively referred to herein as “Releasees”) with
respect to any and all claims, rights, and causes of action, known or unknown,
that Executive may have or claim to have had against any of them, based on any
act, occurrence, or omission from the beginning of time to and including the
date this Release was executed, including, but not limited to, any and all
claims, rights, and causes of action arising out of or in any way connected with
Executive’s employment with, or termination of employment from the Company, and
arising under federal, state and/or local laws such as Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the California
Fair Employment and Housing Act, the California Labor Code, the California
Constitution, and ERISA, and the common law (hereinafter referred to as the
“Released Claims”).  Notwithstanding the foregoing, this Release shall not apply
to (none of which shall be Released Claims): (a) any claims for any amounts
which shall to be paid to Executive following the execution hereof pursuant to
the terms of Section 3.2 of the Employment Agreement; (b) any claims for
indemnification under Section 5.14 of the Employment Agreement, or otherwise
pursuant to the governance documents of any member of the Company Group, or
under any separate indemnification agreement the Executive may enter into from
time to time; (c) the payment of any Required Payments; and (d) claims under any
employee benefit plan (other than for wages and bonuses to the extent they may
be considered an employee benefit plan) of the Company (collectively, the
“Surviving Claims”).

 

--------------------------------------------------------------------------------


 

2.             Executive promises not to file any law suits in any court or any
demand for arbitration against any of the Releasees with respect to the Released
Claims.  Executive affirms that, except for the Surviving Claims,  Executive has
been paid and/or has received all leave (paid or unpaid), compensation, wages,
commissions, vacation pay, severance pay, bonuses, commissions, reimbursements,
benefits, and other monies to which Executive may have been entitled and that,
except for the termination payments, no other leave (paid or unpaid),
compensation, wages, commissions, vacation pay, severance pay, bonuses,
commissions, reimbursements, benefits, and/or other monies are due Executive. 
Executive also acknowledges that the termination payment is in excess of any
payment to which Executive otherwise was entitled.

 

3.             Executive acknowledges that Executive is familiar with and
understands the provision of Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Being aware of that Code Section, Executive expressly waives and relinquishes
any rights or benefits Executive may have thereunder, as well as any other state
or federal statutes or common law principles of similar effect.  Executive
intends and agrees that the waiver and release provided for in this Release
shall be effective as a full and final accord and satisfaction and release of
any and all claims of every nature and kind whatsoever, whether known or
unknown, suspected or unsuspected.

 

4.             Executive represents that he understands the foregoing release,
that rights and claims under the Age Discrimination in Employment Act of 1967,
as amended, are among the rights and claims that Executive is releasing, and
Executive understands that he is not releasing any rights or claims arising
after the date he signs this Agreement.  Employee also understands that he is
releasing any rights and claims in exchange for consideration (something of
value) in addition to anything of value to which he is already entitled.

 

5.             A.            Executive warrants that neither Executive, nor
anyone acting on Executive’s behalf, has filed any claim, charge or action
against any of the Releasees with respect to any of the Released Claims, except
as disclosed to the Company in writing on the date hereof.

 

B.            Nothing in this Release shall affect (i) Executive’s rights, if
any, to indemnification under Labor Code Section 2802, (ii) Executive’s rights
to file claims for workers’ compensation or unemployment insurance benefits, or
(iii) Executive’s rights to file charges of discrimination with any state or
federal administrative agency alleging violations of state or federal
anti-discrimination laws, with the understanding and agreement that Executive
may not accept any money or anything of economic value as a result of having
filed such charges.  Finally, Executive agrees that, if any of the Released
Claims are brought on Executive’s behalf or for Executive’s benefit in a court
or administrative agency, Executive waives and agrees not to accept any award of
money or other damages as a result of such claim.

 

2

--------------------------------------------------------------------------------


 

6.             This Release is executed voluntarily and without any duress or
undue influence.  Executive acknowledges he has read this Release and executed
it with his full and free consent.  No provision of this Release shall be
construed against any party by virtue of the fact that such party or its counsel
drafted such provision or the entirety of this Release.

 

7.             This Release is made and entered into in the State of California
and accordingly the rights and obligations of the parties hereunder shall in all
respects be construed, interpreted, enforced and governed in accordance with the
laws of the State of California as applied to contracts entered into by and
between residents of California to be wholly performed within California,
without regard to conflicts of law principles.

 

8.             Executive is hereby advised to consult with an attorney prior to
executing this Release.  Executive is hereby advised that Executive has 21
calendar days to consider whether to sign this Release before signing it and
that Executive has 7 calendar days to revoke the Release subsequent to the time
Executive signed it.  Accordingly, unless Executive has timely revoked
acceptance of this Release, this Release shall become effective the eighth day
after the date of Executive’s signature.

 

9.             If any part, term or provision of this Release is found to be
illegal or invalid, such illegality or invalidity shall not affect the validity
of the remainder of the Release.  This Release constitutes the entire agreement
and understanding concerning the matters addressed herein and replaces all prior
discussions and agreements, and may only be modified by a writing signed by all
of the parties.

 

10.          Any party who asserts that there exists any dispute, controversy or
claim arising out of or relating to this Release may only raise such dispute 
through final and binding arbitration in accordance with the then current
employment dispute rules of the American Arbitration Association.  The
arbitration will be conducted in Los Angeles County, California, before and
subject to the administrative procedures of JAMS Endispute.  The arbitrator will
be a neutral, experienced arbitrator who is a retired judge and licensed to
practice law in California.  The arbitrator will be jointly selected by the
parties or, if necessary, designated by JAMS Endispute in accordance with its
procedures.  Executive and each member of the Company Group each knowingly waive
the right to a jury trial in a court of law with respect to claims subject to
arbitration.  All fees of the arbitrator will be paid by the Company.  All other
costs and expenses associated with the arbitration, such as attorneys’ fees and
witness’ fees, will be paid by the party that incurs those costs and expenses,
except to the extent that a party is entitled to recover those costs or expenses
under applicable law.  The arbitrator will have the power to summarily
adjudicate claims and/or enter summary judgment in appropriate cases and to
apply any applicable statutes of limitation, and the decision of the arbitrator
will be final and binding and may be confirmed in court.  The arbitrator’s
decision will be in writing.  A petition to compel arbitration or to confirm,
modify or vacate an arbitration award may be brought pursuant to applicable
federal or California state arbitration statutes, or both.  Subject to the
provisional remedies, if any, provided for under applicable state or federal
law, which either party may pursue in court, arbitration will be the exclusive
remedy for resolving any such arbitrable

 

3

--------------------------------------------------------------------------------


 

disputes, and the decision of the arbitrator will be final and binding on all
parties, subject to review only in accordance with applicable state or federal
law.  The decision of the arbitrator may be reduced to an enforceable court
judgment by the prevailing party in the arbitration, and the Federal Arbitration
Act (FAA) will govern this paragraph.

 

 

Dated:                                            , 201

 

 

HAMISH SANDHU

 

 

 

 

 

JOE’S JEANS INC.

 

 

 

 

Dated:                                            , 201

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------